 

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

CLERK, U.S. DISTAICT COURT
EASTERN QISTRICT OF FORNI
ay we

DEPUTY CLERK

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00128-BAM

Plaintiff,
ORDER UNSEALING COMPLAINT
Vv.

1) SALVADOR CASTRO, JR. aka THE
OLD MAN aka GANGSTER,

2) RAYMOND LOPEZ, aka NY,

3) JESSE JUAREZ aka STRESS aka
MESS,

4) DANIEL JUAREZ,

5) MICHAEL ROCHA aka WHITEY,

6) ANGEL MONTES aka LISTO aka
JAY,

7) RAFAEL LOPEZ aka HULK,

8) MANUEL BARRERA aka CHACHO,

9) MANUEL GARCIA aka MUGZY,

10) JOANN BERNAL,

11) RAMON AMADOR aka TWIST, and

12) RAUL LOPEZ, JR.,

 

Defendants.
The United States having applied to this Court for a complaint and arrest warrants in the above-
captioned proceedings and having applied for the complaint and warrants to remain under seal in order
to prevent the destruction of evidence and flight of the targets of the investigation, and the arrest
warrants now having been executed and the need for sealing has ceased;
Hi!
H/

Order Unsealing Complaint and Arrest
Warrant

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS ORDERED that the complaint and arrest warrants filed in the above-entitled matter shall

be unsealed.

Dated: fune/ Soo Uf, by “bf,

HONORABLE BARB A. MCAULIFFE
U.S. MAGISTRATE JU

Order Unsealing Complaint and Arrest
Warrant

 

 
